Hines, J.
A wife sued for divorce on the grounds of cruel treatment and habitual intoxication. The husband denied these charges. On the issues of fact thus raised the evidence was conflicting. Held:
(а) The court did not abuse its discretion in refusing to grant the plain till' a new trial.
(б) The court did not err in not submitting to the jury rendering the first verdict, finding against the plaintiff, the question of the grant of permanent alimony to the wife. The grant of temporary alimony is for the *776judge. Civil Code, §§ 2976, 2977, 2979; Gibson v. Patterson, 75 Ga. 549. The grant of permanent alimony is for the jury rendering the second or final verdict. Civil Code, § 2981. In Davis v. Davis, 134 Ga. 804 (68 S. E. 594), there is nothing contrary to what is here ruled. By the final verdict in that case the husband was granted a divorce; and a majority of this court held that, under such circumstances, the court below should have submitted to the jury the question of granting permanent alimony to the wife, the fault of the wife not ipso facto debarring her from permanent alimony.
No. 2964.
July 12, 1922.
Divorce and alimony. Before Judge Meldrim. Chatham superior court. October 17, 1921.
A. L. Purvis and Oliver ■& Oliver, for plaintiff.
Shelby Myriclc, for defendant.

Judgment affirmed.


All the -Justices concur.